DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites the limitation "the blade receiver" in lines 6-7.  There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 28 and the expression “at least one of the handle or the blade assembly comprising a first lock surface and a second lock surface, wherein when the blade assembly is in the installed position on the handle, the first and second lock surfaces are engaged with the other of the at least one of the handle or the blade assembly from opposite sides of the tang for releasably locking the blade assembly in the installed position”, it appears that the lock surfaces are on the blade assembly (the tang particularly) but not the handle.
Regarding claim 29 and the expression “at least one of the handle or the blade assembly including a first catch, the first catch being resiliently movable away from the tang from a deflected position to a locking position in which the catch is in locking engagement with the other of said at least one of the handle or the blade assembly to releasably lock the blade assembly in the installed position”, it appears that the catches are on the blade assembly (the tang particularly) but not the handle.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu (2017/0190042).
Regarding 1, Yu teaches a knife blade assembly 20 selectively connectable to a knife handle 10, the knife blade assembly comprising: 
a tang 23 having a forward end and a rear end, 
a blade including a front tip 30 and a rear portion 22 opposite the front tip, the rear portion being connected to the forward end of the tang, 
a first retainer 24 connected to the tang, the first retainer including a first catch 242 (left 242), the first catch being resiliently movable with respect to the tang to move into locking engagement with the knife handle to lock the blade in an installed position on the knife handle.
See Fig. 2.
Regarding claim 2, a first arm 241 (left arm) carrying the first catch 242 is best seen in Fig. 2.
Regarding claim 3, a first fulcrum (connection between elements 241 and 22) of the first arm 241 is best seen in Fig. 2.

Regarding claim 5, the first catch 242 extending in a lateral direction away from the tang 23 is best seen in Fig. 2.
Regarding claim 6, a first press surface (outer surface of element 242) is best seen in Fig. 1.
Regarding claim 7, a first cam surface (curved outer surface of element 242) is best seen in Fig. 1.
Regarding claim 8, a collar 22 is best seen in Fig. 1.
Regarding claim 9, a second retainer 24 (right 24) having a second catch 242 (right 242) is best seen in Fig. 2.
Regarding claim 10, the first retainer (left 24) having a first arm (left 241) carrying the first catch (left 242) and the second retainer (right 24) having a second arm (right 241) carrying the second catch (right 242) are best seen in Fig. 2.
Regarding claim 11, a first fulcrum of the first arm (left 241) and a second fulcrum of the second arm (right 241) defined by a connection between elements 241 and 22 are best seen in Fig. 2.
Regarding claim 12, the first catch (left 242) and the second catch (right 242) on opposite side of the tang 23 are best seen in Fig. 2.
Regarding claim 13, the first and second catches resiliently moving between a deflected position and a locking position is best seen in Figs. 1-2.

Regarding claim 17, a curved outer surface of element 242 defining a cam surface for the first catch and the second catch is best seen in Fig. 1.
Regarding claim 18, a collar 22 is best seen in Fig. 1.
Regarding claim 19, the knife handle 10 receiving the tang 23 is best seen in Figs. 1-2.
	Regarding claim 20, Yu teaches a knife blade assembly selectively connectable to a knife handle, the knife blade assembly comprising: 
a blade having a front tip 30 and a rear portion 22 opposite the tip, 
a tang 23 having a forward end and a rear end opposite the forward end, the forward end connected to the rear portion of the blade, 
a first lock surface (a surface on left element 242) engageable with the knife handle to releasably lock the blade assembly in an installed position on the knife handle, 
a first press surface (outer surface of left element 242) carried by and movable with respect to the tang, the first press surface being arranged to unlock the blade assembly from the knife handle responsive to manual pressing on the first press surface.
See Figs. 1-2.
Regarding claim 21, the first lock surface (a surface on left element 242) movable with respect to the tang 23 is best seen in Figs. 1-2.

Regarding claim 23, a second press surface (outer surface of right element 242) carried by and movable with respect to the tang is best seen in Fig. 2.
Regarding claim 24, the knife handle 10 receiving the tang 23 is best seen in Figs. 1-2.
Regarding claim 25, Yu teaches a knife comprising: 
a handle 10 comprising a front end, a rear end, and a tang receiver 13, 
a blade assembly including a tang 23 and a blade (30, 20), 
wherein the tang is slidable into the tang receiver from the front end of the handle for mounting the blade assembly on the handle, 
wherein when the blade assembly is mounted on the handle, at least one of the blade receiver or the tang is visible at the rear end of the handle.
See Fig. 2.
	As to the limitation “at least one of the blade receiver or the tang is visible at the rear end of the handle”, a user can see the tang at from the rear end of the handle when the blade is inserted into the handle or the blade receiver (rim of the opening 13).
	Regarding claim 28, Yu teaches a knife comprising: 
a handle 10 including a tang receiver 13, 
a blade assembly including a blade (30, 20) and a tang 23, the tang being slidable into the tang receiver to move the blade assembly to an installed position on the handle, 

wherein when the blade assembly is in the installed position on the handle, the first and second lock surfaces are engaged with the other of the at least one of the handle or the blade assembly from opposite sides of the tang for releasably locking the blade assembly in the installed position.
See Fig. 2.
Regarding claim 29, Yu teaches a knife comprising: 
a handle 10 including a tang receiver 13, 
a blade assembly including a blade (30, 20) and a tang 23, the tang being slidable into the tang receiver to move the blade assembly to an installed position on the handle, 
at least one of the handle or the blade assembly including a first catch 242, the first catch being resiliently movable away from the tang from a deflected position to a locking position in which the catch is in locking engagement with the other of said at least one of the handle or the blade assembly to releasably lock the blade assembly in the installed position.
See Fig. 2.
Regarding claim 30, Yu teaches knife comprising: 
a handle 10 including a tang receiver 13, 
a blade assembly including a blade (30, 20) and a tang 23, the tang being slidable into the tang receiver to move the blade assembly into an installed position on the handle, the blade assembly including a collar 22 extending laterally outboard of the 
See Fig. 2.
Claims 1- 25 and 28-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wallays (5,933,918).
Regarding 1, Wallays teaches a knife blade assembly selectively connectable to a knife handle 12, the knife blade assembly comprising: 
a tang 62 having a forward end and a rear end, 
a blade (40, 78, 94) including a front tip and a rear portion opposite the front tip, the rear portion being connected to the forward end of the tang 86, 
a first retainer (66, 68) connected to the tang, the first retainer including a first catch 68 (left 68), the first catch being resiliently movable with respect to the tang to move into locking engagement with the knife handle to lock the blade in an installed position on the knife handle.
See Figs. 2, 4, and 5.
Regarding claims 2-7, detail of the first retainer having an arm 66, a catch 68, and a fulcrum (connection between element 66 and 64) is best seen in Fig. 2.
Regarding claim 8, a collar (50, 80) is best seen in Figs. 2, 4, and 5.
Regarding claims 9-18, a pair of retainers 66 (left and right) having an arm 66, a catch 68, a fulcrum (connection between element 66 and 64) is best seen in Fig. 2.
Regarding claim 19, a knife assembly having a handle 12 for receiving the tang (48, 86) is best seen in Figs. 2, 4, and 5.

a blade (40, 78, 94) having a front tip and a rear portion opposite the tip, 
a tang 62 having a forward end and a rear end opposite the forward end, the forward end connected to the rear portion of the blade, 
a first lock surface (a surface on left element 68 connected to the arm 66) engageable with the knife handle to releasably lock the blade assembly in an installed position on the knife handle, 
a first press surface (outer surface of left element 68) carried by and movable with respect to the tang, the first press surface being arranged to unlock the blade assembly from the knife handle responsive to manual pressing on the first press surface.
See Figs. 2, 4, and 5.
Regarding claims 21-24, a pair of retainers 66 (left and right) having, a lock surface (on element 68; Fig. 3), a press surface (on element 68; Fig. 3), an arm 66, a catch 68, a fulcrum (connection between element 66 and 64) is best seen in Figs. 2-5.
Regarding claim 25, Wallays teaches a knife comprising: 
a handle 12 comprising a front end, a rear end, and a tang receiver 22, 
a blade assembly including a tang 62 and a blade (40, 78, 94), 
wherein the tang is slidable into the tang receiver from the front end of the handle for mounting the blade assembly on the handle, 
wherein when the blade assembly is mounted on the handle, at least one of the blade receiver or the tang is visible at the rear end of the handle.

As to the limitation “at least one of the blade receiver or the tang is visible at the rear end of the handle”, a user can see the tang at from the rear end of the handle when the blade is inserted into the handle or the blade receiver (rim of the opening 13).
Regarding claim 28, Wallays teaches a knife comprising: 
a handle 12 including a tang receiver 22, 
a blade assembly including a blade (40, 78, 94) and a tang 62, the tang being slidable into the tang receiver to move the blade assembly to an installed position on the handle, 
at least one of the handle or the blade assembly comprising a first lock surface  and a second lock surface (a surface on elements 68 connected to the arms 66), 
wherein when the blade assembly is in the installed position on the handle, the first and second lock surfaces are engaged with the other of the at least one of the handle or the blade assembly from opposite sides of the tang for releasably locking the blade assembly in the installed position.
See Figs. 2-5.
Regarding claim 29, Yu teaches a knife comprising: 
a handle 12 including a tang receiver 22, 
a blade assembly including a blade (40, 78, 94) and a tang 62, the tang being slidable into the tang receiver to move the blade assembly to an installed position on the handle, 
at least one of the handle or the blade assembly including a first catch 68, 

See Figs. 2-5.
Regarding claim 30, Wallays teaches knife comprising: 
a handle 12 including a tang receiver 22, 
a blade assembly including a blade (40, 78, 94) and a tang (48, 86), the tang being slidable into the tang receiver to move the blade assembly into an installed position on the handle, the blade assembly including a collar (50, 80, 82) extending laterally outboard of the blade and configured to cover a portion of the handle when the blade assembly is in the installed position on the handle.
See Figs. 2-5.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Yu (2017/0190042) in view of Owens (2012/0079723).
Yu teaches the tang receiver 13 of the handle 10 having a sleeve 131 for receiving the tang 23.  

Owen teaches the art equivalents of arranging a tang 42 and a handle 40 that the tang extends partially in the handle or fully to a rear end of the handle 40.  See Fig. 1 and para. [0032].
Therefore, it would have been obvious to one skilled in the art before the effective filling date of the claimed invention to make the tang in Yu extending to the rear end of the handle since it has been held that substituting equivalents known for the same purpose is obvious to one skilled in the art.  See MPEP. 2144.06.  When the tang extends to the rear end of the handle, the sleeve 131 extends to the rear end of the handle for accommodating the tang, and the tang and the sleeve are visible at the rear end.
Furthermore, to extend the tang to the rear end of the handle increases a contact area between the tang and the handle which helps the handle retaining the tang better to reduce the movement of the blade relative to the handle during an operating process.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Knife assemblies of general interest are cited in form PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHONG H NGUYEN whose telephone number is (571)272-4510. The examiner can normally be reached M-F: 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHONG H NGUYEN/Examiner, Art Unit 3724